Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement mailed on April 1, 2021, as set forth in the Office action mailed on April 1, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the independent claim 1 is allowable.  Claims 6-11 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Thus, claims 1-11 are treated on the merit.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the drive unit includes four coil sets each including any of the drive coils and any of the detection coils are disposed at respective positions that are rotationally symmetric with respect to the optical fiber; the correction circuit outputs 
Rosman et al (US 2009/0015894 A1) discloses an optical fiber scanning system (title of the invention and Figs. 2A-2C) comprising an optical fiber scanning apparatus and a drive unit, wherein:
the optical fiber scanning apparatus includes
an optical fiber (42) on which a magnet (48) is disposed, the optical fiber being arranged along a center axis of a tubular casing (46) and configured to output light from a free end (para [0080]);
four drive coils (para [0082] lines 1-2) configured to apply a drive magnetic field generated using an inputted drive power signal to the magnet (48) to drive the free end of the optical fiber (74); and
four detection coils (para [0103] sensor coils) configured to output a detection signal that is an induced electromotive force signal in response to variation of a magnetic field;
the drive unit includes
a signal output circuit (Fig. 8) configured to output a drive signal subjected to voltage control,
a voltage-current conversion circuit (Fig. 8, para [0119]) configured to convert the drive signal to the drive power signal subjected to current control and output the drive power signal, and
a controller configured to perform feedback control (paras [0084], [0085]) of the drive power signal.
The prior art does not disclose the drive unit includes four coil sets each including any of the drive coils and any of the detection coils are disposed at respective positions that are rotationally symmetric with respect to the optical fiber; the correction circuit outputs the magnet magnetic field signal by removing the drive magnetic field signal from the detection signal; and the controller is configured to control the signal output circuit based on the magnet magnetic field signal as set forth in the claimed combination, wherein a correction circuit configured to output a magnet magnetic field .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






6/16/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872